UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 04-6600



MICHAEL O. DEVAUGHN,

                                             Petitioner - Appellant,


          versus


MICKEY E. RAY, Warden of FCI-Edgefield; UNITED
STATES OF AMERICA,

                                             Respondents - Appellees.



                               No. 04-6601



MICHAEL O. DEVAUGHN,

                                             Petitioner - Appellant,


          versus


DAN DOVE, Warden,

                                               Respondent - Appellee.



Appeals from the United States District Court for the District of
South Carolina, at Florence.     Joseph F. Anderson, Jr., Chief
District Judge. (CA-99-3405-17-BE; CA-00-3546-17-BE)


Submitted:   August 26, 2004             Decided:    September 3, 2004
Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael O. DeVaughn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Michael O. DeVaughn seeks to appeal the district court’s

orders denying relief on his Fed. R. Civ. P. 60(b) motions in

actions filed under 28 U.S.C. § 2255 (2000).*    The court dismissed

the actions as successive.    The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 368-69

(4th Cir. 2004) (holding that appeal from the denial of a Fed. R.

Civ. P. 60(b) motion in a habeas action requires a certificate of

appealablity).     A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).      We have independently reviewed the

record and conclude that DeVaughn has not made the requisite

showing.    Accordingly, we deny a certificate of appealability.

            To the extent DeVaughn’s notice of appeal and informal

brief could be construed as a motion for authorization to file a



     *
      The actions were originally filed under 28 U.S.C. § 2241
(2000), and have been consolidated on appeal.

                                - 3 -
successive § 2255 motion, we deny such authorization.                   United

States v. Winestock, 340 F.3d 200, 208 (4th Cir.), cert. denied,

124 S. Ct. 496 (2003).       We dispense with oral argument because the

facts   and   legal    contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 4 -